Citation Nr: 0516648	
Decision Date: 06/17/05    Archive Date: 06/27/05

DOCKET NO.  01-05 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased initial rating for post-traumatic 
stress disorder (PTSD), currently evaluated at 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from March 1967 to October 
1970.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the initial review of this case, the Board determined 
that additional development was appropriate in this case and, 
in December 2002, directed the development pursuant to 
regulations then in effect.  See, e.g., 38 C.F.R. § 19.9 
(2002).  The veteran was informed of this development in a 
March 2003 letter.  The authority under which the additional 
development was performed, however, was significantly 
altered.  In Disabled American Veterans (DAV), et al v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the U.S. Court of Appeals for the Federal Circuit held 
that the Board does not, in most cases, have the statutory 
authority to obtain additional evidence and consider it in 
its decision without first remanding the case to the agency 
of original jurisdiction, in this case, the RO.  In August 
2003, in compliance with DAV, the Board remanded the case to 
the RO to effect compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), for additional development, and to consider the 
evidence developed by the Board.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.  
The veteran's representative submitted additional argument in 
the veteran's behalf in May 2005.


FINDINGS OF FACT

1.  The veteran's PTSD manifests with spontaneous speech, 
slight anxiousness, and anxious affect, especially when 
talking about recent problems at work and his thoughts of 
acting out towards others at his job.  He shows signs of 
psychic numbing but no gross delusional features, or 
indication of responding to any internal stimuli such as 
auditory or visual hallucinations.  Thought processes are 
coherent, and insight into his condition is fair.

2.  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; or memory loss 
for names of close relatives, own occupation, or own name 
has not been more nearly approximated.


CONCLUSION OF LAW

The requirements for an initial rating in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. § 4.3, 4.7, 4.130, Diagnostic 
Code (DC) 9440 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA

The VCAA became effective after the veteran filed his claim 
in 1999.  The VCAA redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003), implement the VCAA.  The Secretary of Veterans 
Affairs has determined that the VCAA is applicable to all 
claims filed before the date of enactment and not yet final 
as of that date.  66 Fed. Reg. 45,629 (2001); Opinion of The 
General Counsel (VAOPGCPREC) 7-2003 (November 19, 2003).  
Thus, the VCAA applies to the veteran's claim.

VCAA duty to notify

In this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  The U.S. 
Court of Appeals For Veterans Claims (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held that, 
although the VCAA, by its terms, envisions the requisite 
notice being provided prior to the initial adjudication of a 
claim, in light of the Secretary's determination and 
VAOPGCPREC 7-2003, a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant even if the 
adjudication occurred prior to the VCAA.  Pelegrini, 118 Vet. 
App. at 119-120.  The Court further held, however, that in 
pre-VCAA cases such as the veteran's, where the RO could not 
have complied with the notice requirements, the initial 
adjudication was not error and need not be vacated.  Id. at 
120.  An appellant in a pre-VCAA claim, however, is entitled 
to a "VCAA content-complying notice" and proper subsequent 
VA process" before completion of appellate review.  
Pelegrini, 118 Vet. App. at 120.  The veteran in fact 
received such notice while the case was on remand. 

The veteran received initial notice of the applicable rating 
criteria for PTSD in the statement of the case (SOC).  The 
August 2003 Remand informed the veteran of the basic notice 
provisions of the VCAA and its elimination of the Well-
Grounded legal standard for adjudicating claims.  In a letter 
dated in March 2004 (letter), the RO informed the veteran of 
the VCAA and VA's obligations under the act, to include the 
evidence needed to support his claim for an increase.  As to 
who would obtain what part of the evidence needed, the letter 
instructed the veteran to provide any information he had 
which was related to his claim.  The letter also informed the 
veteran of all of the evidence received by the RO to that 
date, that the RO would obtain any VA treatment or other 
federal records related to his claim, as well as any private 
treatment records he identified as related to this claim, 
provided he completed, signed, and returned, the enclosed VA 
Forms 21-4142 to authorize VA to obtain them on his behalf.

The Board finds that the SOC, Board remand, and the letter, 
combined, meet the notice-content requirements of the VCAA, 
and that the veteran received statutory compliant notice on 
remand.  38 U.S.C.A. § 5103(a) and 5103(b)(3); 38 C.F.R. 
§ 3.159(b)(1); VAOPGCPREC 1-2004 (February 24, 2004); 
Mayfield v. Nicholson, 19 Vet. App. ___, No. 02-1077 (April 
14, 2005); Pelegrini v. Principi, 18 Vet. App. at 120-21; 
Charles v. Principi, 17 Vet. App. 370, 374 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183.

VCAA duty to assist

In response to the letter and other communications in the 
claim file, the veteran informed the RO that he had received 
all of his treatment at a VA facility.  The RO obtained the 
veteran's VA treatment records and arranged for appropriate 
examinations throughout the appeal period.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  Thus, the Board finds that the RO has complied with 
the duty to assist the veteran with the development of his 
claim, 38 C.F.R. § 3.159(c), and that the veteran received 
proper VA process on remand.  Pelegrini, 18 Vet. App. at 120.

Overview

The veteran filed his claim for entitlement to service 
connection for PTSD in September 1999.  A May 2000 rating 
decision granted service connection with a 30 percent 
evaluation, effective September 3, 1999.  An August 2000 
rating decision granted an evaluation of 100 percent for the 
period May 22, 2000, to July 1, 2000, due to hospitalization 
over 21 days for treatment for his PTSD.  A June 2001 rating 
decision granted an evaluation of 100 percent for the period 
March 6, 2001, to May 1, 2001, due to hospitalization over 21 
days for treatment for his PTSD.  The initial 30 percent 
rating was restored after each period of hospitalization.  A 
June 2002 rating decision granted an increased evaluation 
from 30 percent to 50 percent, effective September 3, 1999.  
The January 2005 rating decision granted an evaluation of 100 
percent for the period December 9, 2002, to February 28, 
2003, due to hospitalization over 21 days for treatment for 
his PTSD.  It also granted a temporary total rating due to 
individual unemployability (TDIU) for the period December 2, 
2002, to December 9, 2002, and granted an increased 
evaluation from 50 percent to 70 percent, effective September 
3, 1999.

Factual background

The May 2001 VA examination report reflects that the veteran 
was alert and oriented to person, place, and time, and he 
showed no obvious psychomotor agitation or retardation.  His 
speech was spontaneous and unpressured, and his affect was 
fairly constricted throughout the examination.  He appeared 
to show signs of some psychic numbing, but he did not show 
any delusional features.  The veteran did not appear to be 
responding to any internal stimuli such as auditory 
hallucinations, and his judgment appeared adequate, and the 
examiner did not deem him to be a danger to others.  The 
examiner deemed the veteran competent to handle his affairs.  
The primary symptomatology noted was anger.  The veteran was 
employed, though he reported he worked a shift which 
minimized contact with supervisors.  The examiner assessed 
the veteran's PTSD as chronic and severe.  Axis V was 
assessed as 44-45.

The June 2000 VA Discharge Summary reflects that the veteran 
was alert and extremely tense at admission.  He denied 
suicide ideation or ideation of hurting others, and denied 
hallucinations or delusions.  He was alert and oriented times 
three.  His Global Assessment of Functioning (GAF) on 
admission was 38 and 42 at discharge.

An April 2001 VA Discharge Summary reflects that the veteran 
was admitted in March 2001 due to intrusive thoughts, sleep 
disturbance, irritability, outbursts of anger, social 
isolation, and anxiety.  His treatment consistent of group 
therapy sessions.  Axis V at discharge was assessed as 55.

The July 2001 VA examination report reflects that the veteran 
related that he was very angry with the way the Government 
had treated him.  He was alert and oriented to time, place, 
and person.  He was attentive to he examiner, and there were 
no delusions or hallucinations.  He was depressed and tearful 
when talking about his feelings, and he claimed psychic 
numbing.  He endorsed thoughts of suicide, but he had never 
done anything, and he denied homicide ideation.  He had 
adequate insight and judgment regarding his daily activities.  
Axis V was assessed as around 50.

The February 2003 VA Discharge Summary reflects that he 
presented physically unkempt, and his body movements were 
slow.  Speech was normal, and he was given to negative and 
intrusive thinking, and he had a lessened fund of general 
knowledge.  He was fully oriented with impaired concentration 
on mental and practical tasks.  The veteran's insight was 
good, and his judgment was intact to make reasonable life 
decisions.  GAF was assessed as 45.

The May 2003 VA examination report reflects that the veteran 
was examined by the same examiner who conducted his May 2000 
examination.  The examiner noted that he reviewed the 
veteran's claim file as part of his examination.  The veteran 
presented casually dressed and not malodorous.  He was alert 
and oriented to person, place, and time, and showed no 
obvious psychomotor retardation or agitation.  His speech was 
spontaneous and slightly anxious, and his affect was anxious 
throughout the examination, especially when talking about 
recent problems at work and his thoughts of acting out.  He 
continued to show signs of psychic numbing as he had in May 
2000.  The veteran showed no gross delusional features, and 
he did not appear to be responding to any internal stimuli 
such as auditory or visual hallucinations.  Thought processes 
were coherent, and his insight into his condition was fair.  
The examiner deemed the veteran's judgment limited but did 
not deem him as actively dangerous to himself or others, and 
assessed the veteran's PTSD as chronic and severe.  Axis V 
was rated as 40.

A November 2003 private psychiatric examination report 
prepared for Ford Motor Company, the veteran's then employer, 
reflects that, on mental status examination, the examiner 
found the veteran to be very angry, anxious, nervous, and 
fidgety.  The veteran reported that he heard voices in 1971, 
"but they just went away."  His concentration was fairly 
intact, and his mood was quite anxious and irritable.  He was 
fully oriented to time, place, and person, and his 
concentration was impaired on serial 100-7.  His insight and 
judgment were poor, and he denied suicide or homicide 
ideation.  The examiner opined that the veteran was totally 
disabled as defined by the Ford Motor Company-United Auto 
Workers retirement plan.

Applicable law and regulation

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibility constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Board considers the applicability of a higher rating for 
the entire period in which the appeal has been pending.  Id; 
Powell v. West, 13 Vet. App. 31, 35 (1999).  In this case, 
the history of the veteran's disability is more important 
than normal given the fact that when an appellant disagrees 
with the initial evaluation assigned following a grant of 
service connection, separate ratings can be assigned for 
separate periods of time, based on the levels of disability 
manifested during each separate period of time.  See 
Fenderson v. West, 12 Vet. App. at 126.  Further, the fact 
that a claimant is awarded a rating increase less than the 
maximum allowable does not dismiss an appeal.  An application 
for an increased rating is deemed to be for the maximum 
allowable.  AB v. Brown, 6 Vet. App. 35 (1993).

Analysis
 
PTSD which manifests total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, warrants a 100 percent evaluation.  38 C.F.R. 
§ 4.130, DC 9440.

Initially, the Board notes the January 2005 rating decision, 
which increased the veteran's evaluation to 70 percent, 
effective September 3, 1999, the date of his claim.  In 
light of that fact, the sole remaining issue for the Board's 
determination is whether at any time during the appeal 
period the veteran's PTSD more nearly approximated a 100 
percent evaluation.  The Board also notes the voluminous VA 
treatment records for the period May 1999 to May 2003 
associated with the claim file and, upon review of them, 
finds that they reflect no evidence of the veteran having 
manifested or more nearly approximated the rating criteria 
for a 100 percent evaluation during the appeal period.  
38 C.F.R. §§ 4.3, 4.7.  The veteran's symptomatology as 
reflected in those treatment records is accurately captured 
in the examination reports.

The examination reports set forth above consistently reflect 
that, while the veteran is deemed unemployable due to his 
PTSD, it is not due to a near divorce from reality.  The 
examination reports reflect that there was no evidence of 
any of the rating criteria for a 100 percent evaluation.  
Although the veteran presented for frequent 
hospitalizations, he was consistently alert and oriented, 
manifested no disturbance in his thought processes or 
communication, and there was no evidence of hallucinations.  
The veteran lived alone and performed all of his activities 
of daily living.  While he presented anxious and extremely 
angry, none of the examination reports or discharge 
summaries reflect an assessment that he was a danger to 
himself or others.  In sum, the evidence of record does not 
show the veteran to have more nearly approximated a 100 
percent evaluation at any time during the appeal period.  
38 C.F.R. § 3.7.

The Board also notes the January 2005 rating decision, which 
granted the veteran TDIU.  The 70 percent evaluation 
adequately compensates the veteran for his impairment due to 
PTSD.


ORDER

Entitlement to an initial rating in excess of 70 percent for 
PTSD is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


